Citation Nr: 0801761	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In the March 2005 decision, the veteran's petition to reopen 
claims of service connection for a neck disability and 
peripheral neuropathy were separately denied.  However, the 
claims were certified to the Board as a single issue.  
Despite the possibility of overlapping symptoms, the Board 
feels that the claims should be adjudicated as two distinct 
issues.  Therefore, the claims have been characterized as two 
issues on the title page.

In August 2007, the veteran testified at a hearing before the 
Board.  During the hearing, the veteran submitted additional 
evidence to the Board regarding his PTSD claim in the form of 
a written statement, internet research, and a shell fragment.  
The veteran waived review of the newly submitted evidence by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2007).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.

A decision below addresses the veteran's claim of service 
connection for PTSD.  Additionally, by a decision below, 
previously denied claims of service connection for a neck 
disability and peripheral neuropathy are reopened.  The 
underlying claims of service connection are the subject of a 
remand that follows the decision.  The claim of service 
connection for hearing loss and the petition to reopen a 
claim of service connection for a low back disability are 
also addressed in the remand.


FINDINGS OF FACT

1.  The veteran likely has PTSD that is attributable to his 
active military service.

2.  By an April 1976 rating decision, the RO denied the 
veteran's claim of service connection for a neck disability.  
The veteran did not appeal the decision.

3.  Evidence received since the April 1976 decision relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
underlying claim.

4.  By a May 1994 rating decision, the RO denied the 
veteran's claim of service connection for peripheral 
neuropathy.  The veteran did not appeal the decision.

5.  Evidence received since the May 1994 decision relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

2.  An April 1976 rating decision, which denied the veteran's 
claim of service connection for a neck disability, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 
(1977).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a neck 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  A May 1994 rating decision, which denied the veteran's 
claim of service connection for peripheral neuropathy, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1994).

5.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for peripheral 
neuropathy has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The veteran contends that he currently has PTSD and that 
stressful events, which occurred while he was in military 
service in the Republic of Vietnam, caused the disorder.  
Primarily, according to submitted statements and hearing 
testimony, the veteran alleges that his good friend R.P. was 
killed by a friendly artillery shell.  The veteran states 
that he was nearby when the shell hit and he was also knocked 
to the ground.  According to the veteran, he held R.P. until 
aid arrived and R.P. died shortly thereafter.  The veteran 
also states that he was involved in stressful artillery 
operations, most notably at Dak To, Vietnam near the 
Cambodian border.  During that operation, the veteran states 
that he fired artillery and took artillery fire from the 
enemy for thirty days.  Lastly, the veteran states that he 
was struck by lightning while he was acting as a radio 
operator.  The veteran maintains that these stressful events 
caused him to have PTSD and service connection should 
therefore be granted.

A review of the veteran's service personnel records indicates 
that the veteran was stationed in Vietnam from January 1967 
to January 1968.  His primary duty was as a cannoneer and he 
was assigned to the 319th Artillery.  The records document 
that he participated in the Vietnam Counteroffensive Phase 
II.  To corroborate his alleged stressors, the veteran 
submitted supporting evidence in the form of:  newspaper 
articles regarding the death of R.P.; a copy of a letter, 
from March 1967, in which the veteran described the death of 
R.P. to his then girlfriend; a copy of a letter, from January 
1968, in which R.P.'s family communicated to the veteran 
regarding the incident; and a history of the 173rd Airborne 
Brigade.  Additionally, at an August 2007 hearing before the 
Board, the veteran submitted a piece of metal that he stated 
was a fragment from a 120-pound artillery round that landed 
near him at Dak To in December 1967.

The information provided shows that R.P. died on March [redacted], 
1967 during Operation Junction City as a part of the 319th 
Artillery attached to the 173rd Airborne Brigade.  Although 
there is no direct evidence that the veteran was present at 
the time of R.P.'s death, given the information in the 
personnel records, the supporting evidence submitted by the 
veteran, and his credible testimony, the Board finds that his 
in-service stressor regarding the death of R.P. has been 
adequately corroborated.  Moreover, given his circumstances 
of service, the veteran likely participated in artillery 
encounters similar to his account of his experience at Dak 
To.  While there is credible supporting evidence that the 
claimed in-service stressors actually occurred, the veteran 
still must show that he currently has PTSD and that it is 
linked to his established stressors in order for service 
connection to be warranted.

A review of the post-service medical evidence reveals that, 
since March 2004, three medical professionals have diagnosed 
the veteran with PTSD.  Those diagnoses have been linked to 
his in-service stressors from Vietnam; that is, the death of 
R.P. and the artillery encounter at Dak To.  In contradiction 
to those diagnoses, two VA examiners have given the opinion 
that the veteran does not meet the diagnostic criteria for 
PTSD.  They, on the other hand, have diagnosed the veteran 
with a dysthymic disorder that is not related to his military 
service.  Those two examiners state that the veteran has 
exaggerated his symptoms.  In addition, the veteran's wife 
has described the veteran's symptoms of psychiatric 
disability by way of a submitted statement and hearing 
testimony.  Because there are conflicting medical opinions 
with respect to a diagnosis of PTSD, the Board must weigh the 
opinions in light of the entire record.  See, e.g., Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In a March 2004 letter, M.B., M.S., a counseling therapist 
from the Vet Center in Harrisburg, Pennsylvania, diagnosed 
the veteran with PTSD.  M.B. stated that the veteran had re-
experienced his in-service stressor involving the death of 
R.P.  The symptoms included unwanted memories, flashbacks, 
and nightmares.  He also had avoidant symptoms, including 
social isolation, memory impairment, restricted range of 
affect, and foreshortened future.  Finally, the veteran had 
arousal symptoms, including sleep impairment, irritability, 
anger, poor concentration, hypervigilance, and startle 
response.  M.B. stated that the veteran experienced 
impairment in social, occupation, and familial areas of 
functioning because of these symptoms.  As a result, the 
veteran held over fourteen jobs since 1973.  Based on these 
symptoms and the results of psychological testing, M.B. gave 
the opinion that it was highly likely that the veteran had 
PTSD.  Thus, M.B. diagnosed the veteran with chronic PTSD.

In January 2005, the veteran underwent VA examination in 
connection with the claim.  The examiner, T.E., Ph.D., 
reviewed the claims file and accurately noted the veteran's 
in-service stressors and relevant history.  The veteran 
reported similar symptoms related to PTSD that were noted in 
the March 2004 letter.  On psychological testing, Dr. T.E. 
stated that the results were inconsistent with clinical 
symptoms and that they represented symptom severity 
exaggeration.  Based on all the information, Dr. T.E. made an 
Axis I diagnosis of dysthymic disorder, with anxiety 
unrelated to military service.  Dr. T.E. stated that the 
veteran did not meet the full criteria for PTSD in terms of 
symptom presentation.  Dr. T.E. stated that the veteran met 
the criteria for a chronic depression secondary to 
situational issues and personality style.

In June 2005, the veteran submitted a letter from P.C.B., 
Ph.D.  The veteran was receiving regular treatment for PTSD 
from Dr. P.C.B. at the VA Medical Center (VAMC) in Altoona, 
Pennsylvania.  Dr. P.C.B. stated that based on the prior 
psychological testing at the Vet Center and an interview with 
the veteran, he thought the diagnosis of PTSD was appropriate 
and he accepted the veteran into treatment.  Dr. P.C.B. 
stated in his letter that he disagreed with the diagnoses of 
Dr. T.E. in the January 2005 examination report.  Dr. P.C.B. 
reasoned that the veteran met the criteria for a DSM-IV 
diagnosis as he experienced a traumatic event and reported 
symptoms of avoidance, re-experience, and arousal for the 
requisite time frame.  Dr. P.C.B. administered psychological 
testing and found that the veteran exhibited significant 
symptoms and that the validity scores were within normal 
limits.  Dr. P.C.B. also stated, in opposition to Dr. T.E.'s 
opinion, that over-reporting of symptoms may also be a cry 
for help rather than malingering.  In conclusion, Dr. P.C.B. 
concurred with M.B. of the Vet Center, and in his 
professional opinion, the veteran suffered from PTSD.

Thereafter, the RO scheduled a VA examination with S.P., 
Ph.D. in July 2005, to clarify the diagnosis.  After 
examining the veteran and reviewing the claims file, 
including the prior opinions, Dr. S.P. issued a detailed 
report in which he agreed with Dr. T.E.  He diagnosed the 
veteran with a dysthymic disorder, unrelated to military 
service.  Dr. S.P. stated that, while Dr. P.C.B. chose to 
interpret his testing differently, the test results were 
consistent with those reported by Dr. T.E.  Dr. S.P. reasoned 
that the veteran showed a clear pattern of symptom 
exaggeration and over-reporting, which called into question 
the reported PTSD symptomatology.  Overall, according to Dr. 
S.P., the test results were consistent with malingering 
rather than PTSD.  

In a December 2005 letter, Dr. P.C.B. responded to the July 
2005 examination report.  Dr. P.C.B. reiterated that a 
diagnosis of PTSD was appropriate.  He stated that Dr. T.E. 
and Dr. S.P. were incorrect when they concluded that test 
results were consistent with malingering.  Dr. P.C.B. 
compared malingering to PTSD symptoms and cited to several 
medical references.  He concluded that the veteran did not 
meet the criteria for malingering.  Notably, Dr. P.C.B. 
stated that even if the VA examination results could have 
been interpreted as exaggerated symptoms, he had seen the 
veteran on thirteen occasions as of the date of the letter 
and had no doubts as to credibility.  Dr. P.C.B. noted that 
he had also interviewed the veteran's wife, which helped 
corroborate the symptomatology.  Dr. P.C.B. detailed how his 
psychological testing, along with that at the Vet Center, 
resulted in evidence of symptomatology that met the criteria 
for PTSD.  Dr. P.C.B. again concluded that the veteran 
suffered from PTSD as a result of Vietnam trauma.

The most recent opinion on the matter comes from a private 
psychologist, W.R.D, in a June 2006 letter.  After 
interviewing the veteran and his wife, Dr. W.R.D. accurately 
reported the veteran's history, including the in-service 
stressor concerning the death of R.P.  Dr. W.R.D. concluded 
that the veteran met the DSM-IV criteria for a diagnosis of 
PTSD.  He linked the diagnosis to the veteran's military 
service in Vietnam.  It was noted that the veteran exhibited 
the appropriate symptoms of re-experience, avoidance, and 
arousal.  Dr. W.R.D. did not believe that the veteran was 
malingering.  Dr. W.R.D. stated that his opinions as stated 
were within a reasonable degree of psychological certainty.

The opinions pertaining to the appropriate diagnosis of the 
veteran's psychiatric disorder were issued by competent 
medical professionals and all of them have probative value in 
the adjudication of the PTSD claim.  The claim turns on 
whether the veteran's reported symptoms are a part of PTSD 
related to his in-service stressors or whether they are 
exaggerated and he in fact suffers from a dysthymic disorder 
unrelated to military service.  Based on the opinions, it is 
apparent that similar results from psychological testing may 
be interpreted in either manner.

Here, the Board has no basis for fully discounting any one 
opinion in favor of another.  The two VA examination reports 
were issued after psychological testing and a review of the 
claims file and opinions then of record.  While M.B. and 
Dr. P.C.B. did not review the entire claims file, their own 
treatment records are the primary basis of the psychiatric 
record in the claims file.  There is no significant 
difference in expertise apparent from the reports.  According 
to Dr. P.C.B., he also conducts compensation and pension 
examinations for VA.  Overall, the Board is unable to assign 
considerable probative value to any one opinion.  To be sure, 
the most distinguishing aspect is that there are three 
opinions in favor of the veteran's claim and two against the 
claim.

The veteran's representative contends that given the state of 
the evidence, and giving the benefit of the doubt to the 
veteran, service connection should be granted.  The Board 
notes that when reasonable doubt exists in connection with a 
claim, it will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
The Board agrees with the argument of the veteran's 
representative.  Reasonable doubt exists as to whether the 
veteran suffers from PTSD.  When resolving reasonable doubt 
in favor of the veteran, the Board finds that the veteran 
suffers from PTSD as a result of in-service stressors.  See 
38 C.F.R. § 3.304(f).  Consequently, service connection for 
PTSD is warranted.

II. Petition to Reopen Previously Denied Claims

The veteran originally filed his application for entitlement 
to service connection for a neck disability in January 1976.  
The claim was considered and denied in an April 1976 rating 
decision.  Although the RO termed the disability at that time 
as thoracic outlet syndrome, it is clear that the decision 
was a denial of the veteran's claim of service connection for 
a neck disability.  The decision discussed the veteran's 
complaints involving the neck and it included the neck in the 
phrasing of the issue.  Thus, the decision constituted an 
adjudication of the claim, because it addressed the claim in 
a manner sufficient for the veteran to deduce that the claim 
was adjudicated.  See Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007).  As the veteran did not appeal the decision, it 
is final based on the evidence then of record.  See 38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1977).

In July 1991, the veteran filed an application for 
entitlement to service connection for peripheral neuropathy.  
That claim was considered and denied in a rating decision, 
dated in May 1994.  The veteran did not appeal the decision 
and it became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1994).  In December 2003, the 
veteran sought to reopen both of the previously denied 
claims.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last and only final denial pertinent to 
the neck claim was the April 1976 decision.  The last and 
only final denial pertinent to the peripheral neuropathy 
claim was the May 1994 decision.  For purposes of the new and 
material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Here, in all instances, the RO declined to 
reopen both the service connection claim involving the neck 
and peripheral neuropathy.

Neck Disability

The evidence of record at the time of the April 1976 decision 
denying service connection for a neck disability included:  
service medical records; a March 1976 VA examination report; 
and private treatment records from 1968 to 1976.  Evidence 
added to the record since the April 1976 decision includes:  
service personnel records; VA treatment records and 
examination reports from 1981 to 2006; private treatment 
records from 1983 to 2006; newspaper articles; internet 
research; and statements and testimony from the veteran and 
his wife.

In the April 1976 decision, the veteran's claim of service 
connection for a neck disability was denied because the RO 
found that the veteran's neck problem existed prior to 
military service and was not aggravated by service.  The RO 
termed the neck condition as thoracic outlet syndrome.

The post-service medical records contain a January 2005 VA 
examination report.  The veteran reported intermittent pain 
in the cervical spine area that radiated to his upper 
extremities.  He stated that he had experienced the pain and 
numbness since military service.  X-rays showed mild to 
moderate degenerative changes of the cervical spine with 
narrowing at C3-C4, C5-C6, and C6-C7.  There was a reversal 
of the curvature at the C5-C6 intervertebral space.  The 
veteran was diagnosed with degenerative disc disease of the 
cervical spine.  This diagnosis was also documented in a 
private treatment record, dated in August 1986.  Recent VA 
records from the Altoona VAMC reflect occasional treatment 
for neck pain and numbness in the upper extremities.

The new evidence is significant because it shows that the 
veteran currently has a diagnosis of degenerative disc 
disease of the cervical spine.  Thoracic outlet syndrome has 
not been diagnosed since 1987.  In the April 1976 decision, 
it was acknowledged that the veteran received treatment 
during military service regarding his neck.  In fact he was 
put in traction in 1968.  While thoracic outlet syndrome was 
found to exist prior to service, the veteran has contended 
that he has a neck disability that may have been from being 
knocked down by an artillery shell explosion or resulted from 
his airborne training.  Moreover, in a February 1968 private 
treatment record that was issued while the veteran was on 
leave, R.G., M.D. stated that the veteran should be 
investigated for possible disc disease of the cervical and 
thoracic spine.  Although the RO originally considered that 
evidence, it was not considered with respect to a separate 
and distinct neck disability that may be related to service 
in contrast with what was thought to be a pre-existing neck 
disability.

Therefore, the Board finds that the information concerning 
degenerative disc disease of the cervical spine constitutes 
new and material evidence in connection with the veteran's 
claim of service connection for a neck disability.  It is new 
because the evidence was not previously before VA decision 
makers.  It is also material because it is supporting 
evidence that the veteran has a current disability affecting 
the neck other than thoracic outlet syndrome.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim is 
reopened with the submission of new and material evidence.  
In light of the finding that the claim should be reopened, 
the Board will address the veteran's underlying claim of 
service connection for a neck disability in the remand 
section following the decision.

Peripheral Neuropathy

The evidence of record at the time of the May 1994 decision 
denying service connection for peripheral neuropathy 
included:  service medical records; a March 1976 VA 
examination report; a VA treatment record from 1981; and 
private treatment records from 1968 to 1989.  

Evidence added to the record since the May 1994 decision 
includes:  service personnel records; VA treatment records 
and examination reports from 2003 to 2006; private treatment 
records from 2003 to 2006; newspaper articles; internet 
research; and statements and testimony from the veteran and 
his wife.

In the May 1994 decision, the veteran's claim of service 
connection for peripheral neuropathy was primarily denied 
because the RO found that peripheral neuropathy was not a 
presumptive disease that was associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Additionally, the RO 
denied the claim because the evidence at that time did not 
contain a diagnosis of peripheral neuropathy.

The January 2005 VA examination report contains a history of 
the veteran's complaints of numbness of the upper 
extremities.  Although the examiner did not explicitly 
diagnose the veteran with peripheral neuropathy, the examiner 
implied that the veteran had peripheral neuropathy or 
symptomatology consistent with peripheral neuropathy.  The 
examiner stated that although the veteran was in Vietnam, 
neuropathy from exposure to Agent Orange would appear within 
weeks or months of exposure to herbicides and resolve within 
two years of onset.  Current VA records document regular 
treatment for numbness of the upper extremities.  In a 
December 2005 neurology consultation, the veteran was 
reported to have paresthesia with an unclear etiology.

While the new evidence is not material in the adjudication of 
the veteran's claim based on exposure to herbicides, the 
evidence is new and material with respect to service 
connection on a direct basis or on a presumptive basis 
regarding chronic diseases.  See 38 C.F.R. § 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 
1994).  The evidence reflects that the veteran is 
experiencing persistent and recurrent symptoms of peripheral 
neuropathy of the upper extremities or a disability 
manifested by pain and numbness of the upper extremities.  
Because there is evidence of radiating pain in the upper 
extremities in the service medical records and within a year 
after separation from service in a May 1969 treatment record, 
the evidence pertaining to a current disability is material 
in the adjudication of the claim based on a direct theory or 
presumptive chronic disease theory of service connection.  
Therefore, the evidence relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  The 
claim must be reopened with the submission of the new and 
material evidence.  In light of the finding that the claim 
should be reopened, the Board will address the veteran's 
underlying claim of service connection for peripheral 
neuropathy in the remand section following the decision.


ORDER

Service connection for PTSD is granted.

The veteran's claim of service connection for a neck 
disability is reopened; to this limited extent, the appeal is 
granted.

The veteran's claim of service connection for peripheral 
neuropathy is reopened; to this limited extent, the appeal is 
granted.




REMAND

In light of the decision that the claims should be reopened, 
the Board finds that further development is necessary 
concerning the claims of service connection for a neck 
disability and peripheral neuropathy.  With respect to the 
neck claim, the veteran should be scheduled for another VA 
examination.  Although an examination was provided in January 
2005, a medical nexus opinion was not provided.  Thus, a 
medical opinion should be requested as to whether the 
veteran's degenerative disc disease of the cervical spine is 
related to his active military service.  This is particularly 
necessary considering the veteran's documented in-service 
complaints and treatment regarding his neck and his 
assertions of a neck injury involving training in the 
airborne and being in the vicinity of an artillery explosion.

An examination in connection with the peripheral neuropathy 
claim is also warranted.  The evidence is unclear regarding a 
specific diagnosis of the veteran's underlying complaints of 
pain and numbness of the upper extremities.  Previously, the 
numbness appeared to be part and parcel of his thoracic 
outlet syndrome.  However, recent records note similar 
symptoms without a clear diagnosis or etiology.  A medical 
nexus opinion should be requested in conjunction with the 
examination.  It is also important for an examiner to address 
the May 1969 record that contains complaints of pain and 
numbness of the upper extremities.  It should be determined 
if this was a manifestation of peripheral neuropathy because 
presumptive service connection regarding chronic diseases may 
be applicable.  That is, the veteran may suffer from an 
organic disease of the nervous system that became manifest to 
a degree of 10 percent within one year of separation from 
active military service.  See 38 C.F.R. § 3.307, 3.309.

Remand is also necessary regarding the claim of service 
connection for hearing loss and the petition to reopen a 
claim of service connection for a low back disability.  In 
the March 2005 rating decision, the RO denied those two 
claims along with the already discussed claims concerning 
PTSD, a neck disability, and peripheral neuropathy.  A claim 
of service connection for a skin disability was also denied.  
In his March 2005 notice of disagreement, the veteran simply 
stated that he disagreed with the decision.  In a June 2005 
letter, the RO stated that an appeal was accepted only for 
the denied claim of service connection for PTSD.  The letter 
asked the veteran to specifically identify any other issue 
that he wished to appeal.  Thereafter, in a June 2005 
statement, the veteran stated that he was appealing the 
following decisions:  PTSD, back and neck condition / 
neuropathy, and hearing.  Thus, he was explicitly appealing 
each of the denied claims except for the skin claim.  
Nevertheless, a statement of the case (SOC) was issued only 
for the claims involving PTSD, a neck disability, and 
peripheral neuropathy.  

A SOC is required when a claimant protests an adverse 
determination.  38 C.F.R. § 19.26 (2007).  Here, the veteran 
legitimately appealed the claim of service connection for 
hearing loss and the petition to reopen a claim of service 
connection for a low back disability.  Therefore, the 
issuance of a SOC is required regarding those matters and the 
Board must remand the two issues for such an action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Board also notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for a neck disability, 
peripheral neuropathy, and hearing loss.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The veteran should also be told of the 
evidence and information necessary to establish the 
underlying claim for entitlement to service connection for a 
low back disability and the evidence and information 
necessary to substantiate the element of service connection 
that was the basis for the denial in the April 1976 rating 
decision, which was the last final denial of the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for a neck disability, 
peripheral neuropathy, and hearing loss.  
Notice regarding presumptive service 
connection for chronic diseases should be 
included.  The veteran should also be 
told of the evidence and information 
necessary to establish the underlying 
claim for entitlement to service 
connection for a low back disability and 
the evidence and information necessary to 
substantiate the element of service 
connection that was the basis for the 
denial of a low back disability in the 
April 1976 rating decision.  See Kent, 
20 Vet. App. at 1.  The veteran must be 
told to provide any evidence in his 
possession that pertains to his claims.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Schedule the veteran for a VA 
examination with a physician who is 
qualified to address questions relative 
to orthopedic and neurologic disabilities 
involving the neck and upper extremities.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide 
diagnoses relating to any neck disability 
and disability manifested by pain and 
numbness of the upper extremities, 
including peripheral neuropathy if 
applicable.  Based on a thorough review 
of the evidence of record, the examiner 
should provide an opinion as to the 
medical probabilities that the veteran 
has a resulting diagnosis that is related 
to his period of active military service.  
The examiner should also indicate whether 
any diagnosis is more likely than not of 
post-service onset and when it likely 
began.  The service medical records and 
treatment records issued shortly after 
service must be addressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  Prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2007) regarding the 
claim of service connection for hearing 
loss and the petition to reopen a claim 
of service connection for a low back 
disability, unless the matters are 
resolved by granting the full benefits 
sought, or by the veteran's withdrawal of 
the notice of disagreement as to those 
claims.  If, and only if, the veteran 
files a timely substantive appeal should 
these two issues be returned to the 
Board.

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the underlying claims of 
service connection for a neck disability 
and peripheral neuropathy.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


